Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 1 of 19 Page ID #:539



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
         LUZETTE M. R.,1                           Case No. CV 19-07340-RAO
12
                           Plaintiff,
13
              v.                                   MEMORANDUM OPINION AND
14                                                 ORDER
         ANDREW M. SAUL, Commissioner of
15       Social Security,
16                         Defendant.
17
18
     I.      INTRODUCTION
19
             Plaintiff Luzette M. R. (“Plaintiff”) challenges the Commissioner’s denial of
20
     her application for a period of disability and disability insurance benefits (“DIB”).
21
     For the reasons stated below, the decision of the Commissioner is AFFIRMED.
22
     II.     PROCEEDINGS BELOW
23
             On or about November 18, 2015, Plaintiff filed a Title II application for DIB
24
     alleging disability beginning March 11, 2014. (Administrative Record (“AR”) 171-
25
     72.) Her application was initially denied on April 27, 2016. (AR 93-97.) Plaintiff
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 2 of 19 Page ID #:540



 1   filed a written request for a hearing, and a hearing was held on June 25, 2018. (AR
 2   41-80, 101-02.) Represented by counsel, Plaintiff appeared and testified, along with
 3   an impartial vocational expert. (AR 41-80.) On August 31, 2018, the Administrative
 4   Law Judge (“ALJ”) found that Plaintiff had not been under a disability, pursuant to
 5   the Social Security Act, prior to August 11, 2017, but became disabled on that date
 6   and has continued to be disabled through the date of the decision. (AR 27.) The
 7   ALJ’s decision became the Commissioner’s final decision when the Appeals Council
 8   denied Plaintiff’s request for review. (AR 1-3.) Plaintiff filed this action on August
 9   23, 2019. (Dkt. No. 1.)
10         The ALJ followed a five-step sequential evaluation process to assess whether
11   Plaintiff was disabled under the Social Security Act. See Lester v. Chater, 81 F.3d
12   821, 828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had not
13   engaged in substantial gainful activity since March 11, 2014, the alleged onset date
14   (“AOD”). (AR 18.) At step two, the ALJ found that since the AOD Plaintiff had
15   the following severe impairments: degenerative disc disease of the lumbar spine,
16   bilateral carpal tunnel syndrome, and rheumatoid arthritis in the wrists. (AR 19.)
17   The ALJ also found that since August 11, 2017, in addition to the severe impairments
18   identified above, Plaintiff has had rheumatoid arthritis in the shoulders, ankles, and
19   toes. (Id.) At step three, the ALJ found that Plaintiff “has not had an impairment or
20   combination of impairments that meets or medically equals the severity of one of the
21   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (AR 20.)
22         Before proceeding to step four, the ALJ found that prior to August 11, 2017,
23   Plaintiff had the residual functional capacity (“RFC”) to “perform light work . . .
24   except occasional performance of postural activities, frequent handling and fingering
25   with the dominant right hand, occasional handling and fingering with the non-
26   dominant left hand, and avoidance of concentrated exposure to extreme cold,
27   dangerous moving machinery, and unprotected heights.” (AR 20.)
28         ///

                                               2
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 3 of 19 Page ID #:541



 1          Additionally, the ALJ found that beginning on August 11, 2017, Plaintiff had
 2   the RFC to “perform sedentary work . . . except occasional performance of postural
 3   activities, occasional handling and fingering with the dominant right hand, occasional
 4   handling and fingering with the non-dominant left hand, and avoidance of
 5   concentrated exposure to extreme cold, dangerous moving machinery, and
 6   unprotected heights.” (AR 24.)
 7          At step four, the ALJ found that, prior to August 11, 2017, Plaintiff was
 8   capable of performing past relevant work as a master scheduler and as a material
 9   analyst. (AR 25.) The ALJ also found that beginning on August 11, 2017, Plaintiff
10   has been unable to perform past relevant work. At step five, the ALJ found that since
11   August 11, 2017, there are no jobs that claimant could perform. (AR 26.)
12          Accordingly, the ALJ determined that, as to Plaintiff’s claim for period of
13   disability and DIB, Plaintiff had not been under a disability prior to August 11, 2017.
14   (AR 27.)
15   III.   STANDARD OF REVIEW
16          Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
17   decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
18   supported by substantial evidence and if the proper legal standards were applied.
19   Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “Substantial evidence .
20   . . is ‘more than a mere scintilla[,]’ . . . [which] means--and means only--‘such
21   relevant evidence as a reasonable mind might accept as adequate to support a
22   conclusion.’” Biestek v. Berryhill, —U.S. —, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d
23   504 (2019) (citations omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
24   An ALJ can satisfy the substantial evidence requirement “by setting out a detailed
25   and thorough summary of the facts and conflicting clinical evidence, stating his
26   interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725
27   (9th Cir. 1998) (citation omitted).
28          ///

                                               3
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 4 of 19 Page ID #:542



 1         “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
 2   specific quantum of supporting evidence. Rather, a court must consider the record
 3   as a whole, weighing both evidence that supports and evidence that detracts from the
 4   Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
 5   (citations and internal quotation marks omitted). “‘Where evidence is susceptible to
 6   more than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan
 7   v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v.
 8   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466
 9   F.3d 880, 882 (9th Cir. 2006) (“If the evidence can support either affirming or
10   reversing the ALJ’s conclusion, we may not substitute our judgment for that of the
11   ALJ.”). The Court may review only “the reasons provided by the ALJ in the
12   disability determination and may not affirm the ALJ on a ground upon which he did
13   not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing Connett v.
14   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).
15   IV.   DISCUSSION
16         Plaintiff raises two issues for review: (1) whether the ALJ erred in assessing
17   Plaintiff’s RFC; and (2) whether the ALJ erred in evaluating Plaintiff’s credibility
18   and subjective symptoms. (See Joint Stipulation (“JS”) 4.)2 For the reasons below,
19   the Court affirms.
20         A.     The ALJ Did Not Err in Evaluating Plaintiff’s Credibility and
21                Subjective Symptom Testimony3
22   Plaintiff contends that “[t]here is no evidence of malingering and the ALJ failed to
23   provide specific, clear or convincing reasons for rejecting the Plaintiff’s subjective
24   complaints.” (JS 10; See JS 9-12, 16.) The Commissioner disagrees. (See JS 12-
25   2
       For ease of reference, the Court uses the page numbers automatically generated by
26   the Court’s electronic filing system in citing to the Joint Stipulation.
     3
27     Because subjective symptom testimony is one factor that the ALJ must consider
     when assessing a claimant’s RFC, the Court addresses the issue of credibility first
28   before discussing the overall RFC determination.
                                               4
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 5 of 19 Page ID #:543



 1   16.)
 2                1.     Plaintiff’s July 6, 2018 Testimony
 3          Plaintiff has a Bachelor of Science in Criminal Justice Administration. (AR
 4   51.) Plaintiff previously worked as a material analyst and as a planner. (AR 45-47.)
 5   She explained that after a divisional lay off, she planned to go back to work, but had
 6   surgery on her right hand to address inflammation. (AR 50.) After the surgery
 7   Plaintiff’s rheumatoid arthritis flared up and she underwent therapy “for a long time.”
 8   (AR 51.) Plaintiff reported wearing a splint on her hand and arm, and being unable
 9   to move her wrist. (Id.)
10          Plaintiff explained that she developed arthritis in her left hand and was unable
11   to work. (AR 50.) She also had carpal tunnel and received shots to help. (AR 51-
12   52.) She then developed arthritis in her wrist and fingers. (AR 52.) She described
13   experiencing pain and her wrists as being unbendable. (Id.) Plaintiff reported that
14   both of her hands are in a similar state, but she has not had surgery on her left hand.
15   (AR 52-53.) She underwent therapy in her right hand, but not for her left hand. (AR
16   53.) Plaintiff explained that therapy would not help with rheumatoid arthritis. (Id.)
17          Plaintiff reported that she last worked for an orthodontist. (AR 49.) Plaintiff
18   explained that after five or six weeks, she could not work anymore. (Id.) She
19   reported that the job required “a lot of sitting, standing, and waiting for the doctor to
20   get through with a patient, computer work, and . . . [she] had to talk to patients,” and
21   she got to the point where she was in pain. (Id.) Plaintiff’s back would hurt from
22   sitting and her feet would swell all the time. (AR 49-50.) During this time, Plaintiff
23   was diagnosed with rheumatoid arthritis in her feet. (Id.) Because of the pain,
24   Plaintiff found it difficult to speak with people all day. (AR 50.) When she was
25   doing computer work, her hands would freeze up and her wrists would not move.
26   (AR 65.) She also reported feeling pain in her wrist, joints, and fingers. (AR 65-66.)
27          Plaintiff explained that she is prevented from working due to multiple
28   impairments, including rheumatoid arthritis in her shoulders, hands, and feet. (AR

                                                5
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 6 of 19 Page ID #:544



 1   54.) It is hard for Plaintiff to raise her arms over her head, or stretch. (Id.) The
 2   rheumatoid arthritis in her feet worsened, making it difficult to walk. (Id.) She
 3   reported having stiff and sore ankles, toes, and feet. (Id.) Plaintiff testified that
 4   sitting for long periods of time and typing for long periods of time cause pain,
 5   soreness, and stiffness in her wrists and hands. (AR 54-55.) Plaintiff explained that
 6   her condition has progressed, and she has been prescribed medication. (AR 55.) The
 7   medication prevents flare ups, but her knuckles are still stiff. (Id.) Additionally,
 8   because of her lower back, she is unable to sit for long periods of time. (AR 54.)
 9          Plaintiff reported that her arthritis has been progressing since 2015. (AR 56.)
10   Her doctors have prescribed different medications, but she reported being unable to
11   take most of them because arthritis medications are very strong and harsh on her
12   body. (Id.) Plaintiff explained that she was not interested in more aggressive
13   medication because of the side effects she experiences. (AR 69.) The medications
14   affect her liver. (Id.)
15          She explained that her right hand is “worse” since the surgery and she cannot
16   “really use” her right hand. (AR 60.) After the surgery, her arthritis started spreading
17   from her wrist into her hands. (AR 61.) Plaintiff’s right-hand arthritis became worse
18   to the point where her “right hand kind of became . . . useless to [her] as far as . . .
19   being able to do work things.” (Id.) For example, she is unable to use a computer
20   for long periods of time or focus without pain. (Id.)
21          As to her left hand, Plaintiff reported being diagnosed with carpal tunnel and
22   experiencing numbness. (AR 62.) Plaintiff was provided with “a shot in the nerve
23   to sooth the carpal tunnel.” (Id.) Plaintiff reported that since the shot it has been
24   “pretty good” and her hand does not go numb, but she does experience pain. (AR
25   62-63.)
26          Plaintiff also reported arthritis in her knees. (AR 66.) She explained that she
27   has back and foot pain. (Id.) Plaintiff received physical therapy for some time, but
28   stopped because she could not afford the co-insurance. (AR 66-67.)

                                                6
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 7 of 19 Page ID #:545



 1         ///
 2         Plaintiff reported being unable to make a fist, grab and hold things, and cut
 3   things. (AR 55.) Plaintiff’s husband cuts her steak and washes the dishes. (Id.)
 4   When Plaintiff washes dishes, she wears rubber gloves to help with her grip. (Id.)
 5   Plaintiff explained that she has difficulty opening doors. (AR 63.) She also cannot
 6   exercise or take her dog on a walk because of the issues with her feet. (Id.) Plaintiff
 7   does not do housework. (Id.) She can do light dusting, but cannot use a vacuum
 8   because the back and forth movement strains her back. (Id.)
 9         Plaintiff explained that she does not got to department stores and goes to the
10   grocery store infrequently. (AR 64.) Plaintiff has also had to stop bowling. (Id.)
11   She is unable to sew or do needlework. (AR 64-65.)
12                2.    Plaintiff’s Exertion Questionnaire4
13         Plaintiff lives in a house with her spouse. (AR 227.) She can climb one flight
14   of stairs with no negative affect. (AR 228.) She can lift anything under five pounds
15   “a few times per day.” (Id.) She is able to do her own grocery shopping once per
16   week. (Id.) She does not clean her own home or living area. (Id.) Plaintiff can drive
17   an automatic car for twenty miles. (Id.) Plaintiff experiences pain and cramps in her
18   hands and lower back pain and stiffness when she drives more than twenty miles.
19   (Id.) She does not work on cars or do yard work. (Id.) Plaintiff used to do pruning,
20   trimming, and planting, but is no longer able to because of pain and stiffness in her
21   hands and back. (Id.) Plaintiff reported that she did chores before she became
22   disabled.   (AR 229.)     Plaintiff expressed experiencing difficulty finishing her
23   housework and chores. (Id.)
24         Plaintiff sleeps between five and six hours. (AR 229.) She rests multiple times
25   during the day for ten or fifteen minutes to relieve her back pain. (Id.) She reported
26
     4
27     Plaintiff’s questionnaire is undated and unsigned. (See AR 227-29.) Additionally,
     Plaintiff references an attachment, but there is no attachment to the questionnaire in
28   the record. (See id.)
                                               7
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 8 of 19 Page ID #:546



 1   taking two aspirin twice per day. (Id.)
 2                3.     Applicable Legal Standards
 3          In assessing the credibility of a claimant’s testimony regarding subjective pain
 4   or the intensity of symptoms, the ALJ engages in a two-step analysis. Molina v.
 5   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citing Vasquez v. Astrue, 572 F.3d 586,
 6   591 (9th Cir. 2009)). “First, the ALJ must determine whether the claimant has
 7   presented objective medical evidence of an underlying impairment which could
 8   reasonably be expected to produce the pain or other symptoms alleged.” Treichler v.
 9   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting
10   Lingenfelter, 504 F.3d at 1036) (internal quotation marks omitted). If so, and if the
11   ALJ does not find evidence of malingering, the ALJ must provide specific, clear and
12   convincing reasons for rejecting a claimant’s testimony regarding the severity of his
13   symptoms. Id. The ALJ must identify what testimony was found not credible and
14   explain what evidence undermines that testimony. Holohan v. Massanari, 246 F.3d
15   1195, 1208 (9th Cir. 2001). “General findings are insufficient.” Lester, 81 F.3d at
16   834.
17                4.     Discussion
18          “After careful consideration of the evidence,” the ALJ found that Plaintiff’s
19   “medically determinable impairments could reasonably be expected to cause the
20   alleged symptoms,” but found that Plaintiff’s “statements concerning the intensity,
21   persistence, and limiting effects of these symptoms are not fully supported prior to
22   August 11, 2017.” (AR 22.)
23          The Commissioner notes that the “primary reason the ALJ did not credit
24   Plaintiff’s statements is that the ALJ found inconsistencies with Plaintiff’s
25   allegations and the medical record.” (JS 12.) The Commissioner argues that the ALJ
26   also “noted inconsistencies in Plaintiff’s pain complaints, inconsistencies with regard
27   to Plaintiff’s allegations of when she stopped work, and inconsistencies with regard
28   to Plaintiff’s activities.” (JS 12-13.) While the ALJ did summarize Plaintiff’s

                                                8
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 9 of 19 Page ID #:547



 1   testimony regarding her daily activities and discussed Plaintiff’s previous
 2   employment extensively during the hearing, the ALJ did not articulate these as
 3   reasons for discounting Plaintiff’s testimony, and the Court cannot affirm on a ground
 4   on which the ALJ did not rely. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,
 5   1225-26 (9th Cir. 2009) (“Long-standing principles of administrative law require us
 6   to review the ALJ's decision based on the reasoning and factual findings offered by
 7   the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator may
 8   have been thinking.”).
 9         The Court’s review of the record reveals that, in discounting Plaintiff’s
10   testimony, the ALJ relied on (1) inconsistencies between Plaintiff’s statements and
11   the objective medical evidence; and (2) the lack of supporting objective medical
12   evidence. (AR 21-24.) No malingering allegation was made, and therefore, the
13   ALJ’s reasons must be “clear and convincing.”
14                      a. Reason No. 1: Inconsistencies Between Plaintiff’s Statements
15                            and the Objective Medical Evidence
16         The ALJ found that Plaintiff’s statements about the alleged intensity,
17   persistence, and limiting effects of symptoms were inconsistent with the objective
18   medical evidence prior to August 11, 2017. (AR 21; see AR 21-22.) Specifically, as
19   to Plaintiff’s claims that pain and stiffness in her lower back affected her ability to
20   sit or stand, or drive for more than 20 minutes, the ALJ found that the degenerative
21   disc disease of the lumbar spine “does not support the limitations to the extent
22   alleged.” (AR 21). The ALJ reasoned that while Plaintiff had a “positive straight leg
23   raise on her right leg, loss to pinprick sensation at L5 bilaterally, and weakness to
24   dorsiflexion of the great to bilaterally, her gait remained intact and she was capable
25   of standing on [her] toes and walking on [her] heels without difficulty.” (Id., citing
26   AR 338, 376-77, 411.) However, contrary to the ALJ’s summary, the Court’s review
27
28
                                               9
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 10 of 19 Page ID #:548



  1   of the records shows that Plaintiff was able to walk on her heels with difficulty.5 (See
  2   AR 376-77.) Additionally, the ALJ pointed to documented improvement of range of
  3   motion, strength, and flexibility. (AR 21.)
  4         As to Plaintiff’s claims that she was unable to make a fist, grab objects, or
  5   maintain a grasp on objects because of bilateral hand and wrist pain, the ALJ found
  6   that after Plaintiff’s right wrist extensor tenosynovitis in March 2014, the record
  7   shows Plaintiff experienced “marked improvement.” (AR 21.) In support the ALJ
  8   cites to a July 2014 treatment note where Plaintiff complained of right wrist pain, but
  9   her physician documented that Plaintiff’s wrist showed “marked improvement” and
10    Plaintiff reported it was “a little better.” (AR 273.) The ALJ also notes that despite
11    having moderate to severe carpal tunnel syndrome on her left hand and moderate
12    carpal tunnel syndrome on her right hand, Plaintiff’s bilateral wrist was “no more
13    than mild to moderate severity.” (AR 21, citing AR 262-310.) Plaintiff also had
14    “essentially normal range of motion of both wrists and both hands” and normal
15    strength in both hands. (AR 22, citing AR 289, 300, 304, 306-08.) The ALJ did note
16    that Plaintiff had decreased range of motion and limited strength in her left finger,
17    and decreased left hand pinch strength, but reasoned that these abnormal findings did
18    not suggest Plaintiff did not have the ability to make a fist, grab objects, or maintain
19    grasp. (AR 21.)
20          As to Plaintiff’s allegation that pain and stiffness in her shoulders affects her
21    ability to reach in all directions, the ALJ noted that before April 2016, the records
22    show that Plaintiff showed good range of motion and there was no evidence of
23    5
       The Court finds that the ALJ’s error in finding Plaintiff was able to walk on heels
24    without difficulty was harmless. Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,
25    1055 (9th Cir. 2006) (finding an error is harmless if it is “inconsequential to the
      ultimate nondisability determination”). Here, the ALJ offered other evidence
26    contradicting Plaintiff’s claims regarding her back. The ALJ explained that
27    Plaintiff’s gait remained intact, she was able to stand on her toes, and her range of
      motion, strength and flexibility had improved. (See AR 21.)
28
                                                10
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 11 of 19 Page ID #:549



  1   synovitis or impingement. (AR 22, citing AR 323-53, 387- 432.) Additionally, the
  2         ///
  3   ALJ pointed to a September 2016 treatment note where Plaintiff reported that her
  4   right shoulder was better. (AR 22; see AR 393.)
  5         Similarly, the ALJ found Plaintiff’s claim that she was significantly limited in
  6   her ability to walk due to the pain and stiffness of her ankles and toes was inconsistent
  7   with treatment notes prior to August 2017. (AR 22.) The ALJ reasoned that
  8   Plaintiff’s ankles and toes did not have synovitis, she had an intact gait, and was able
  9   to stand on her toes and walk on her heels without difficulty. (Id., citing AR 323-53,
10    376, 387- 432.) As discussed above the record shows that Plaintiff had difficulty
11    walking on her heels. (See AR 376.)
12          Finally, the ALJ reasoned that Plaintiff attempted to minimize her daily
13    activities. (AR 22.) For example, the ALJ noted that while Plaintiff stated that she
14    is unable to exercise or take her dog for a walk, Plaintiff reported walking and using
15    a treadmill for exercise. (AR 22, citing AR 397.)
16          Plaintiff contends that the ALJ used boilerplate language to diminish her
17    complaints and failed to identify evidence that contradicts or diminished those
18    complaints. (JS 10, 12.) Additionally, Plaintiff argues that the ALJ failed to identify
19    contradictory evidence related to Plaintiff’s right upper extremity. (JS 16.) Plaintiff
20    maintains that her statements are consistent with the evidence. (Id.)
21          Here, the ALJ identified specific medical records which contradicted
22    Plaintiff’s subjective allegations. (See AR 21-22.) While Plaintiff alleges that the
23    ALJ did not identify contradictory evidence related to Plaintiff’s right upper
24    extremity (JS 16), the ALJ relied on Plaintiff’s self-reported improvement of her right
25    shoulder (AR 23). (See AR 393.) “Contradiction with the medical record is a
26    sufficient basis for rejecting the claimant's subjective testimony.” Carmickle v.
27    Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (citing Johnson v.
28    Shalala, 60 F.3d 1428, 1434 (9th Cir.1995); see Parra v. Astrue, 481 F.3d 742, 750

                                                 11
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 12 of 19 Page ID #:550



  1   (9th Cir. 2007) (finding inconsistencies between claimant’s testimony and medical
  2   record is a proper ground to discredit claimant’s testimony); see also Molina v.
  3   Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (holding that ALJ properly found
  4   claimant was not credible where claimant’s allegations were inconsistent with other
  5   medical evidence in the record).
  6         Accordingly, the ALJ’s finding that Plaintiff’s statements were not consistent
  7   with the medical record constitutes a specific, clear and convincing reason for
  8   discounting Plaintiff’s subjective symptom testimony.
  9                      b. Reason No. 2: Lack of Supporting Objective Medical Evidence
10          The lack of supporting objective medical evidence cannot form the sole basis
11    for discounting testimony, but it is a factor that the ALJ may consider in making a
12    credibility determination. Burch, 400 F.3d at 681; Rollins v. Massanari, 261 F.3d
13    853, 857 (9th Cir. 2001) (citing 20 C.F.R. § 404.1529(c)(2)).
14          Plaintiff contends that her statements are supported by the objective evidence.
15    (JS 16.)   Plaintiff argues that the ALJ ignored “the findings from physical
16    examinations noted by the Plaintiff’s orthopedist and rheumatologist.” (JS 10.)
17    Additionally, Plaintiff cites to evidence in the record which she contends supports a
18    finding of disability prior to August 11, 2017. (See JS 10-11.)
19          The ALJ found that the positive objective and clinical diagnostic findings since
20    the AOD did not support a more restrictive RFC. (AR 23.) The ALJ reasoned that
21    the medical evidence regarding Plaintiff’s bilateral carpal tunnel syndrome,
22    rheumatoid arthritis in the wrists, and degenerative disc disease of the lumbar spine
23    supported the assessed RFC. (Id.)
24          Specifically, the ALJ reasoned that, while the evidence showed that Plaintiff
25    experienced bilateral wrist and hand pain from carpal tunnel and rheumatoid arthritis,
26    “the objective findings of [Plaintiff’s] hands and wrists since the [AOD] do not
27    support greater lifting, carrying, handling, or fingering limitations.” (AR 23.) On
28    her AOD, Plaintiff underwent surgery on her right wrist for extensor tenosynovitis.

                                               12
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 13 of 19 Page ID #:551



  1   (Id., citing AR 309; see AR 171-72.) In April 2014, Plaintiff presented with left hand
  2   numbness. (AR 266.) A physical examination showed there was no edema and
  3   Plaintiff’s left wrist had normal strength. (AR 23, citing AR 267-68, 271-72.)
  4   However, the ALJ noted that Plaintiff’s Phalen’s test, median nerve compression test,
  5   and Tinel’s sign were positive, suggesting carpal tunnel syndrome. (Id.) On May 9,
  6   2014, diagnostic testing confirmed that Plaintiff had severe left carpal tunnel
  7   syndrome and moderate right carpal tunnel syndrome. (AR 23, citing AR 306-08.)
  8   On July 10, 2014, Plaintiff reported right wrist pain, but her physician noted that there
  9   was “marked improvement.” (AR 273.) The ALJ noted that Plaintiff still had “some
10    limited range of motion and strength of her right wrist.” (AR 23, citing AR 273,
11    275.) Additionally, the ALJ noted that the records showed a change in the character
12    of Plaintiff’s right wrist pain. (AR 23, citing AR 279.) In September 2014, Plaintiff’s
13    left carpal tunnel syndrome was noted to be worsening, but Plaintiff had a normal
14    range of motion, no deformity or edema, and normal left upper extremity strength.
15    (AR 23, citing AR 281.) Plaintiff showed decreased left pinch strength in January
16    2015. (AR 23, citing AR 289.) Plaintiff’s right wrist pain remained stable until April
17    2015 when inflammatory arthritis began affecting her right hand. (AR 23, citing AR
18    287, 293.) However, the ALJ also pointed to a September 2015 treatment note
19    documenting that her right wrist pain was stable and occasionally mild, and her left
20    wrist pain had a mild severity level. (AR 23, citing AR 294.) The ALJ noted that by
21    October 2015 Plaintiff’s bilateral carpal tunnel syndrome had slightly improved, but
22    Plaintiff had rheumatoid arthritis symptoms. (AR 23, citing AR 301.)
23          Similarly, the ALJ found that the objective findings did not support Plaintiff’s
24    claims of significant limitation to her ability to sit, stand, or walk. (AR 24; see AR
25    23-24.) The ALJ noted that on December 29, 2014, a lumbar spine magnetic
26    resonance imaging scan showed Plaintiff had disc herniation at L3-L4, L4-L5, and
27    L5-S1 (AR 312, 318-19), and a physical examination showed Plaintiff had a positive
28    straight right leg raise, bilateral loss of pinprick sensation at L5 and bilateral

                                                 13
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 14 of 19 Page ID #:552



  1   weakness to dorsiflexion of her great toe (AR 376-77). (AR 23.) Nevertheless, the
  2   ALJ relied on Plaintiff’s ability to stand on her toes and walk on her heels without
  3   difficulty.6 (Id., citing AR 376.) The ALJ also relied on Plaintiff’s improved range
  4   of motion, strength, and flexibility with physical therapy. (AR 23, citing AR 312.)
  5   The ALJ noted that Plaintiff continued to report pain and presented reduced range of
  6   motion (AR 312), but the ALJ relied on the fact that Plaintiff had intact sensation and
  7   symmetric reflexes (AR 373). (AR 24.)
  8         Plaintiff contends that the ALJ “ignored” the findings from her orthopedist and
  9   rheumatologist. (JS 10-11.) Plaintiff cites to multiple treatment records from her
10    physicians. (JS 10-11.) However, an ALJ is “not required to discuss every piece of
11    evidence” in making a disability determination. Hiler v. Astrue, 687 F.3d 1208, 1212
12    (9th Cir. 2012) (quoting Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.2003)).
13    Notably, the ALJ did discuss some of the treatment records that Plaintiff contends
14    the ALJ ignored, (see AR 22-23; see also JS 11, citing AR 376-77), which suggests
15    that the ALJ reviewed the record in its entirety and made a decision based upon
16    consideration of all the evidence. Additionally, Plaintiff has not shown that the
17    evidence she cites is significant or probative. See Howard, 341 F.3d at 1012 (“ALJ
18    is not required to discuss evidence that is neither significant nor probative”).
19          The Court finds that the ALJ thoroughly considered Plaintiff’s medical records
20    (see AR 20-24) and found that the objective medical evidence did not support
21    Plaintiff’s allegations of disabling symptoms and limitations (see AR 24). See
22    Reddick, 157 F.3d at 725. Throughout the decision the ALJ relies on medical records
23    documenting normal examination results, which the ALJ was allowed to rely on in
24    assessing Plaintiff’s testimony. See Garza v. Astrue, 380 F. App’x 672, 674 (9th Cir.
25    2010) (finding that an ALJ properly considered a claimant’s normal exam findings
26    6
        The Court finds that the ALJ’s erroneous summary of Plaintiff’s ability to walk on
27    her heel is harmless, because the ALJ offered other evidence to support the finding
      that there is a lack of objective evidence to support Plaintiff’s claims. See Stout, 454
28    F.3d at 1055.
                                                14
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 15 of 19 Page ID #:553



  1   when noting a lack of objective medical evidence to support the claimant’s
  2   allegations); see also Margolis v. Berryhill, No. CV 17-5047 SS, 2018 WL 3129775,
  3   at *10 (C.D. Cal. June 22, 2018) (holding that ALJ may rely on normal and
  4   unremarkable examinations in discounting a claimant’s subjective testimony).
  5         Additionally, the ALJ was allowed to rely on examination notes and reports
  6   showing Plaintiff’s improved condition. See De Herrera v. Astrue, 372 F. App’x
  7   771, 774 (9th Cir. 2010) (finding that an ALJ properly considered a claimant’s
  8   improved condition with treatment in discounting a claimant’s complaints of
  9   debilitating pain); Huntsman v. Colvin, No. EDCV 13-1300 JC, 2014 WL 808020, at
10    *9 (C.D. Cal. Feb. 28, 2014) (holding that ALJ may rely on medical records reflecting
11    improvement over time and refusing to “second guess the ALJ's reasonable
12    interpretation of this medical evidence which is supported by substantial evidence in
13    the record.”).
14          While there may be other evidence in the records which document Plaintiff’s
15    medical problems, the ALJ was allowed to weigh the multiple normal examination
16    results and documented improvement in evaluating Plaintiff’s testimony. Where, as
17    here, the evidence might be susceptible to more than one rational interpretation, the
18    ALJ’s decision should be upheld. See Ryan, 528 F.3d at 1198 (citing Burch, 400
19    F.3d at 679); see Robbins, 466 F.3d at 882 (“If the evidence can support either
20    affirming or reversing the ALJ’s conclusion, we may not substitute our judgment for
21    that of the ALJ.”).
22          Accordingly, the ALJ’s finding that Plaintiff’s statements are not supported by
23    the objective medical evidence constitutes a specific, clear and convincing reason for
24    discounting Plaintiff’s subjective symptom testimony.
25                 5.       Conclusion
26          The Court finds that the ALJ gave specific and clear and convincing reasons
27    for discounting Plaintiff’s subjective symptom testimony. See Stobie v. Berryhill,
28    690 F. App’x 910, 911 (9th Cir. 2017) (finding ALJ properly rejected claimant’s

                                               15
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 16 of 19 Page ID #:554



  1   testimony where ALJ found there was insufficient objective medical evidence to
  2         ///
  3   establish disability and claimant’s testimony conflicted with the objective medical
  4   evidence). As such, the ALJ properly evaluated Plaintiff’s subjective complaints.
  5         B.      The ALJ Did Not Err in Assessing Plaintiff’s RFC
  6         The ALJ is responsible for assessing a claimant’s RFC “based on all of the
  7   relevant medical and other evidence.” 20 C.F.R. § 404.1545(a)(3), 404.1546(c); see
  8   Robbins, 466 F.3d at 883 (citing SSR 96-8p, 1996 WL 374184, at *5 (July 2, 1996)).
  9   In doing so, the ALJ may consider any statements provided by medical sources,
10    including statements that are not based on formal medical examinations. See 20
11    C.F.R. § 404.1513(a), 404.1545(a)(3). An ALJ’s determination of a claimant’s RFC
12    must be affirmed “if the ALJ applied the proper legal standard and his decision is
13    supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th
14    Cir. 2005); accord Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th
15    Cir. 1999).
16          In determining Plaintiff’s RFC, the ALJ “considered all symptoms and the
17    extent to which these symptoms can reasonably be accepted as consistent with the
18    objective medical evidence and other evidence . . . [and] also considered opinion
19    evidence” in accordance with social security regulations. (AR 20.)
20          Plaintiff contends that the evidence supports greater limitations related to her
21    right hand prior to August 11, 2017. (JS 5; see JS 4-6.) Plaintiff cites to treatment
22    notes documenting Plaintiff’s rheumatoid arthritis, inflammatory polyarthritis, and
23    carpal tunnel syndrome. (See JS 4-6.) Plaintiff cites to treatment notes documenting
24    tenderness, weakness, and swelling. (JS 5, citing AR 265, 270, 272-79, 283, 285,
25    292, 391, 393, 395-99.) Plaintiff argues that the ALJ “could only identify one
26    medical note from July 10, 2014, in which her doctor noted that she had marked
27    improvement,” but ignored the rest of the note which stated that Plaintiff’s pain was
28    aggravated by bending, lifting, and movement. (JS 6.) Plaintiff contends that the

                                               16
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 17 of 19 Page ID #:555



  1   ALJ cherry-picked portions of the record. (JS 9.)
  2         ///
  3         “While the ALJ has the primary responsibility for sorting through the medical
  4   evidence and assessing its weight, that does not allow an ALJ to ignore–or ‘cherry-
  5   pick’–evidence to support a determination.” Gurtner v. Colvin, No. ED CV 15-156
  6   MRW, 2015 WL 5267061, at *4 (C.D. Cal. Sept. 9, 2015); see Ghanim v. Colvin,
  7   763 F.3d 1154, 1164 (9th Cir. 2014) (“treatment records must be viewed in light of
  8   the overall diagnostic record”). As discussed above in connection with Plaintiff’s
  9   subjective complaints, the ALJ thoroughly reviewed the medical records presented
10    by Plaintiff. While Plaintiff points to some evidence that the ALJ did not discuss,
11    the ALJ was not required to discuss every piece of evidence. See Hiler, 687 F.3d at
12    1212 (holding ALJ is “not required to discuss every piece of evidence”); Lusardi v.
13    Astrue, 350 F. App’x 169, 173 (9th Cir. 2009).             In discussing Plaintiff’s
14    improvement, the ALJ did not solely rely on one treatment note, but also cited to an
15    October 2015 treatment note documenting slight improvement in Plaintiff’s bilateral
16    carpal tunnel syndrome. (AR 23; see AR 301.) While the note also documents that
17    Plaintiff’s pain was aggravated by bending, lifting, and movement, it describes no
18    functional limitations and does not contradict the ALJ’s RFC assessment of frequent
19    handling and fingering with her right hand. See Howard, 341 F.3d at 1012 (“ALJ is
20    not required to discuss evidence that is neither significant nor probative”).
21    Additionally, where the evidence is susceptible to more than one rational
22    interpretation, the ALJ’s decision must be upheld. See Ryan, 528 F.3d at 1198.
23          Second, Plaintiff contends that the ALJ “arbitrarily selected August 11, 2017
24    as the date . . . Plaintiff became disabled” and did not “provide a reasonable
25    explanation why Plaintiff has greater restrictions to her right dominant hand.” (JS 4,
26    6.) Plaintiff fails to cite to any case law or statutory authorities in support of her
27
28
                                               17
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 18 of 19 Page ID #:556



  1   arguments.7 The Commissioner contends that the “ALJ made a reasonable inference
  2   that Plaintiff’s condition worsened in August 2017.” (JS 7.) The Commissioner
  3   argues that in compliance with the social security regulations,8 “the ALJ referenced
  4   both the ‘longitudinal history and treatment course . . . and any statements by the
  5   claimant about new or worsening signs.’” (JS 8.) While the Commissioner argues
  6   that the ALJ was not required to call a medical advisor to determine the disability
  7   onset date (see JS 7), Plaintiff does not contend that the ALJ was required to call a
  8   medical expert (see JS 4-6, 9).
  9         “The requirement that, in all but the most plain cases, a medical advisor be
10    consulted prior to inferring an onset date is merely a variation on the most pervasive
11    theme in administrative law—that substantial evidence support an agency’s
12    decisions.” Wellington v. Berryhill, 878 F.3d 867, 874 (9th Cir. 2017) (quoting
13    Bailey v. Chater, 68 F.3d 75, 80 (4th Cir. 1995)). Here, in finding that Plaintiff had
14    greater limitations beginning August 11, 2017, the ALJ relied on an August 11, 2017
15    progress note documenting that Plaintiff’s condition was “significantly worse” and
16    the disease had spread to Plaintiff’s ankles and toes. (AR 24, citing AR 391.) The
17
18    7
         The Court reviews “only issues which are argued specifically and distinctly.”
19    Greenwood v. F.A.A., 28 F.3d 971, 977 (9th Cir. 1994); see United States v. Graf,
      610 F.3d 1148, 1166 (9th Cir. 2010) (“Arguments made in passing and not supported
20    by citations to the record or to case authority are generally deemed waived”);
21    Townsend v. Monster Beverage Corp., 303 F. Supp. 3d 1010, 1036 (C.D. Cal. 2018)
      (“The Court’s role is not to make or develop arguments on behalf of the parties, and
22    . . . failure to present cogent arguments is enough to deny these objections”). While
23    Plaintiff must make her own arguments for reversal, the Court has a duty to undergo
      a “full review of the facts” and make “an independent determination as to whether
24    the [ALJ’s] findings are supported by substantial evidence.” Stone v. Heckler, 761
25    F.2d 530, 532 (9th Cir. 1985.). Thus, the Court reviews whether the ALJ properly
      determined Plaintiff’s disability onset date.
26    8
         The Commissioner relies on SSR 18-1p. (See JS 7-8.) However, SSR 18-1p is
27    applicable to applications filed on or after October 2, 2018. See SSR 18-1p, 83 Fed.
      Reg. 191 p. 49613. This case would instead be governed by SSR 83-20, 1983 WL
28    31249 (Jan. 1, 1983).
                                               18
Case 2:19-cv-07340-RAO Document 18 Filed 07/10/20 Page 19 of 19 Page ID #:557



  1   ALJ reasoned that “the progression of [Plaintiff’s] rheumatoid arthritis of the wrists
  2   and fingers supports additional manipulative limitations.” (AR 24.) The ALJ also
  3   noted progression of Plaintiff’s rheumatoid arthritis to her ankles and toes. (Id., citing
  4   AR 391, 399.) Additionally, the ALJ pointed to a physical examination documenting
  5   bilateral tender synovitis in Plaintiff’s ankles, bilateral metatarsophalangeal joint
  6   boggy and tender synovitis in her toes, and a limited gait secondary to ankle and
  7   metatarsophalangeal joint pain. (AR 24, citing AR 387, 389, 391, 480.) The ALJ
  8   also pointed to records documenting Plaintiff’s ability to stand and walk as being
  9   “quite limited.” (AR 24, citing AR 392.) The Court finds that the ALJ’s finding that
10    Plaintiff’s right hand had greater functional limitations beginning August 11, 2017,
11    is supported by substantial evidence. See Lopez v. Astrue, No. 1:08-CV-01542-SMS,
12    2010 WL 1328888, at *13 (E.D. Cal. Apr. 2, 2010) (finding ALJ did not arbitrarily
13    select an onset date where the ALJ “reviewed the medical evidence as a whole and
14    determined the consistency of the various expert opinions with the overall record”).
15    Accordingly, the Court finds that the ALJ did not err in assessing Plaintiff’s RFC.
16    V.    CONCLUSION
17          IT IS ORDERED that Judgment shall be entered AFFIRMING the decision of
18    the Commissioner denying benefits.
19          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
20    Order and the Judgment on counsel for both parties.
21
22    DATED: July 10, 2020
                                               ROZELLA A. OLIVER
23
                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
                                             NOTICE
27
      THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
28    LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.

                                                 19
